DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 and claim 11: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a packaged printed circuit board assembly , the method comprising: providing a support constructed to carry the printed circuit board assembly and define a space for accommodating the printed circuit board assembly, the support being in the form of an open frame and comprising a plurality of support arms at different dispositions on the frame to carry the printed circuit board assembly to be packaged; placing the support and the printed circuit board assembly carried in a mould; and filling the mould with a packaging material using a moulding process so as to form a packaging structure encapsulating at least the printed circuit board assembly and fixing the printed circuit board assembly relative to the support, wherein the support is between a top portion of the packaging structure and the PCB. None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 2-10 and 22, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 12-21, these claims are allowed based on their dependence on the allowable independent claim 11 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


/HUNG S. BUI/Acting Patent Examiner, 2841/2800